DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Bedi
Claims 1, 2, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bedi et al.(USPN 10,945,040; hereinafter Bedi).
As per claim 1, Bedi teaches a computer-implemented method comprising: generating a transcript map that associates video frames of a digital video with words of a transcription of an audio track of the digital video(“the video topic generation system identifies a digital video that includes visual content and audio content. The video topic generation system can generate a transcript map based on the audio content by associating words of the audio content with timestamps of the digital video” in Col. 2 lines 55-60); 
detecting an indication of a keyword within the transcription of the audio track of the digital video(“for a given word, the video topic generation system can associate that word with the timestamp of the digital video at which the audio of the word was provided” in Col 3 lines 15-17); 
identifying one or more instances of the keyword within the transcription of the audio track of the digital video(Col. 3 lines 46-61); and 
removing, from the digital video and utilizing the transcript map, one or more video frames corresponding to the one or more instances of the keyword within the transcription of the audio track of the digital video(Col. 12 lines 30-40).
As per claim 2, Bedi teaches further comprising generating the transcription of the audio track of the digital video by: determining time codes for increments of the audio track based on metadata of the digital video; generating a transcription of the audio track; and assigning the time codes for the increments of the audio track to corresponding increments of the transcription of the audio track(Col. 5 lines 53-60, Col. 3 lines 5-17).
As per claim 6, Bedi teaches wherein detecting the indication of the keyword within the transcription of the audio track of the digital video comprises at least one of: detecting a user selection of a word within a display comprising the transcription of the audio track, detecting a user input of the keyword in a text box associated with the display comprising the transcription of the audio track, or utilizing a machine learning model to automatically detect the keyword based on user trends(Col. 7 lines 66-67, Col. 8 lines 1-27).
As per claim 7, Bedi teaches further comprising: detecting an indication of an additional keyword within the transcription of the audio track of the digital video; determining one or more instances of the additional keyword within the transcription of the audio track of the digital video; and removing, from the digital video and utilizing the transcript map, one or more video frames corresponding to the one or more instances of the additional keyword within the transcription of the audio track of the digital video(Col. 12 lines 30-40).
As per claim 8, Bedi teaches a system comprising: at least one physical processor; and physical memory comprising computer-executable instructions that, when executed by the physical processor(Col. 22 lines 15-29) and the other limitations in the claim 8 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 9, the limitations in the claim 9 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 13, the limitations in the claim 13 has been discussed in the rejection claim 6 and rejected under the same rationale.
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 7 and rejected under the same rationale.
As per claim 15, Bedi teaches a non-transitory computer-readable medium comprising one or more computer-executable instructions that, when executed by at least one processor of a computing device (Col. 22 lines 15-29) and the other limitations in the claim 15 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 20, the limitations in the claim 20 has been discussed in the rejection claim 6 and rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Bedi in view of Pokharel
Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bedi et al.(USPN 10,945,040; hereinafter Bedi) in view of Pokharel et al.(USPubN 2020/0126583; hereinafter Pokharel).
As per claim 3, Bedi teaches all of limitation of claim 2.
Bedi teaches wherein generating the transcript map comprises: determining a time code for every word in the transcription of the audio track; and generating the transcript map comprising the words of the transcription of the audio track correlated with corresponding time codes(Col. 11 lines 66-67 and Col. 12 lines 1-14, Fig. 3).
Bedi is silent about the transcript map comprises: a start time code and an end time code for every word. 
Pokharel teaches transcript map comprises: a start time code and an end time code for every word(Para.[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Bedi with the above teachings of Pokharel in order to improve transcription accuracy for timing alignment.
As per claim 4, Bedi and Pokharel teach all of limitation of claim 3. 
Bedi teaches wherein identifying the one or more instances of the keyword within the transcription of the audio track of the digital video comprises: identifying the keyword within the transcript map; identifying one or more time codes correlated with the keyword within the transcript map; and generating a listing of the one or more time codes(Col. 11 lines 66-67 and Col. 12 lines 1-14, Fig. 3).
Bedi is silent about one or more pairs of start time codes and end time codes correlated with the keyword within the transcript map.
Pokharel teaches one or more pairs of start time codes and end time codes correlated with the keyword within the transcript map(Para.[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Bedi with the above teachings of Pokharel in order to improve transcription accuracy for timing alignment.
As per claim 10, the limitations in the claim 10 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 11, the limitations in the claim 11 has been discussed in the rejection claim 4 and rejected under the same rationale.
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 4 and rejected under the same rationale.
Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484